Application for stay, presented to Justice Thomas, and by him referred to the Court, granted, and it is ordered that the judgment of the United States Court of Appeals for the Second Circuit, ease No. 92-6144, filed July 29, 1992, and the subsequent July 29, 1992, order of the United States District Court for the Eastern District of New York, case No. 92 CV 1258, are stayed pending the filing of a petition for writ of certiorari on or before August 24, 1992. Should the petition be filed on or before that date, this order is to remain in effect pending this Court’s action on the petition. If the petition for writ of certiorari is denied, this order is to terminate automatically. In the event the petition is granted, this order is to remain in effect pending the sending down of the judgment of this Court. Should the Solicitor General so file a petition for writ of certiorari, respondents’ response is to be filed on or before September 8, 1992.